     Case 2:19-cv-03212-SVW-GJS Document 17 Filed 05/24/19 Page 1 of 2 Page ID #:144




 1    MICHAEL N. FEUER, City Attorney (SBN 111529x)
      JAMES P. CLARK, Chief Deputy City Attorney (SBN 64780)
 2    james.p.clark@lacity.org
 3    GABRIEL S. DERMER, Supervising City Attorney (SBN 229424)
      gabriel.dermer@lacity.org
 4    BENJAMIN CHAPMAN, Deputy City Attorney (SBN 234436)
 5    benjamin.chapman@lacity.org
      200 North Main Street, 6th Floor, City Hall East
 6
      Los Angeles, California 90012
 7    Telephone Number: 213.978.7556
 8    Facsimile Number: 213.978.8214

 9    Attorneys for Defendants,
10    CITY OF LOS ANGELES, ERIC GARCETTI, and HOLLY WOLCOTT
11
                             UNITED STATES DISTRICT COURT
12
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14    NATIONAL RIFLE ASSOCIATION OF ) Case No.: 19-cv-03212-SVW-GJS
15    AMERICA; JOHN DOE,                        )
                                                ) DECLARATION OF BENJAMIN CHAPMAN
16
                         Plaintiffs,            ) IN SUPPORT OF DEFENDANTS CITY OF
17    vs.                                       ) LOS ANGELES, ERIC GARCETTI, AND
18                                              ) HOLLY WOLCOTT’S MOTION TO DISMISS
      CITY OF LOS ANGELES; ERIC                 ) THE COMPLAINT
19    GARCETTI, in his official capacity as     )
20    Mayor of the City of Los Angeles;         ) Date:   July 8, 2019
      HOLLY L. WOLCOTT, in her official         ) Time:   1:30 p.m.
21    capacity as City Clerk of the City of Los ) Ctrm:   10A-First Street Courthouse
22    Angeles, and DOES 1-10,                   ) Judge: Hon. Stephen V. Wilson
23
                        Defendants.
24                                                  Action Filed: 04/24/2019
25
26
27
28

                                                   1
                      CHAPMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MTD COMPLAINT
     Case 2:19-cv-03212-SVW-GJS Document 17 Filed 05/24/19 Page 2 of 2 Page ID #:145




 1                          DECLARATION OF BENJAMIN CHAPMAN
 2          I, Benjamin Chapman, declare and state as follows:
 3          1.     I am an attorney at law duly admitted to practice before the Courts of the
 4    State of California. I am a Deputy City Attorney, counsel of record for Defendants the
 5    City of Los Angeles (the “City”), Los Angeles Mayor Eric Garcetti, and Los Angeles
 6    City Clerk Holly Wolcott. I have personal knowledge of the facts set forth below, and,
 7    if called as a witness, could and would testify competently thereto.
 8          2.     The City is bound by its Charter. The City’s Charter is available online. On
 9    May 23, 2019, I went to https://www.lacity.org/your-government/government-
10    information/city-charter-rules-and-codes, and clicked on the link marked “City Charter.”
11    Navigating from this link, I was able to download Section 371 of the Charter, a true and
12    correct copy of which is attached hereto as Exhibit A.
13          I declare under penalty of perjury under the laws of the State of California that the
14    foregoing is true and correct.
15          Executed on May 23, 2019 at Los Angeles, California.
16
17                                                  /s/Benjamin Chapman
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                       CHAPMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MTD COMPLAINT
